UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-4514



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


GARY HANNA,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(CR-04-344)


Submitted:    January 27, 2006             Decided:   March 8, 2006


Before LUTTIG, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Parks N. Small, Federal Public Defender, Columbia, South Carolina,
for Appellant. Jonathan S. Gasser, United States Attorney, William
E. Day, II, Assistant United States Attorney, Florence, South
Carolina; Thomas E. Booth, DEPARTMENT OF JUSTICE, Washington, D.C.,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          A jury found Gary Hanna guilty of twelve counts of wire

fraud, in violation of 18 U.S.C.A. § 1343 (West Supp. 2005), and

three counts of making a false statement to obtain a bank loan, in

violation of 18 U.S.C.A. § 1014 (West Supp. 2005).                   On appeal,

Hanna contends the district court erred in enhancing his offense

level under the sentencing guidelines based upon intended loss

without taking into consideration that some of the funds were

recovered.    Hanna further claims the court erred in enhancing his

offense   level   because     some    of     the   victims    were    unusually

vulnerable.   Finding no error, we affirm.

          We find no error in the district court’s decision to use

the intended loss rather than the actual loss in determining an

increase to the offense level.             See U.S. Sentencing Guidelines

Manual § 2B1.1(b), comment. n.3(A) (2004).              We further find no

error in the court declining to consider the amount of money

recovered by the various lending agencies.                   United States v.

Rothberg, 954 F.2d 217, 219 (4th Cir. 1992); see also United

States v. Staples, 410 F.3d 484, 490-91 (8th Cir. 2005).

          We further find no error in the district court’s decision

to apply a two-level enhancement because some of the victims were

unusually vulnerable.       See USSG § 3A1.1, comment. n.2.; see also

United States v. Hoogenboom, 209 F.3d 665, 670 (7th Cir. 2000).




                                     - 2 -
          Accordingly, we affirm the convictions and sentence.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -